Although I agree with the majority that the Scott case interdicted the law of Milkovich as it pertained to the issue of whether the subject article in question was in the nature of fact or opinion, this writer is not persuaded that Scott affected the conclusion by the Milkovich court that the appellant here was to be considered a private figure.
The appellee asserts that the holding of Anderson v. LibertyLobby, Inc. (1986), 477 U.S. 242, should somehow apply to the present appeal. Anderson, supra, involved the nature of a trial court's inquiry in a summary judgment exercise where the New YorkTimes "clear and convincing" evidence requirement applied. The court in Anderson held that:
"[W]here the factual dispute concerns actual malice, clearly a material issue in a New York Times case, the appropriate summary judgment question will be whether the evidence in the record could support a reasonable jury finding either that the plaintiff has shown actual malice by clear and convincing evidence or that the plaintiff has not." (Footnote omitted.) Id. at 255-256.
However, in view of the Ohio Supreme Court's ruling inLansdowne v. Beacon Journal Pub. Co. (1987), 32 Ohio St.3d 176,512 N.E.2d 979, it would appear inferentially that the fact that an individual would be determined to be a private person rather than a public figure or official would not alter the requirements for a nonmoving party in a summary judgment exercise in a libel case.
The metamorphosis of libel in Ohio has insulated the concerns for the chilling effect by moving to equatorial splendor for the Fourth Estate. The effect of the Scott and Lansdowne decisions in Ohio has effectively muted this traditional cause of action.
While a free press is fundamental to a free and democratic society, the quest for a more sensible set of criteria to balance the dignity and privacy of *Page 25 
the individual with that of First Amendment guarantees to ensure the guardian character of the press is a quest that it is hoped will achieve a greater harmony and clarity in the future.